        Case 3:20-cv-00295-ERE Document 22 Filed 09/16/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

CATRINA ROBERSHAW                                                 PLAINTIFF

V.                          NO. 3:20-cv-00295-ERE

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                 DEFENDANT

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Defendant.

      DATED this 16th day of September, 2021.




                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
